February 1, 1937. The opinion of the Court was delivered by
This appeal is from an order of Judge Sharkey of the Civil Court of Florence sustaining a demurrer. The facts of the case are fully set out in the order appealed from. The conclusion of the trial Judge, which sustains the demurrer, is fully sustained by the authorities cited by him, *Page 462 
and is satisfactory to this Court. Let the order of the trial Judge be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur.